Citation Nr: 1805779	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-31 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which reopened and granted service connection for hepatitis C and rated the Veteran's hepatitis C at10 percent disabling and increased the Veteran's rating for chronic urticaria from 10 percent disabling to 30 percent disabling.  

A Notice of Disagreement was received in January 2012 addressing only the issue of the assigned rating for hepatitis C.    

In September 2013, a Statement of the Case was issued, and, in October 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In September 2013, the Veteran testified at an informal DRO hearing teleconference with the Baltimore, Maryland RO.  A summary of the discussion is of record.  

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The Board has recharacterized the Veteran's claim as also seeking entitlement to service connection for a gallbladder disorder secondary to service connected hepatitis C, and service connection for a liver disorder to include cirrhosis and hepatic steatosis (fatty liver) secondary to Hepatitis C in order to encompass the Veteran's various diagnoses and claimed residuals.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's September 2013 hearing testimony, he alleged unaddressed residuals of his service connected Hepatitis C, to include cirrhosis of the liver and gallbladder removal.  The Veteran stated that he believes that his gallbladder was removed due to his liver issues, and that his liver issues stem from his service connected hepatitis C.  The record indicates that the Veteran was diagnosed with cholecystitis prior to the removal of his gallbladder.  The Veteran also testified that he has cirrhosis of the liver that is so severe, that he was told that he had seven or eight years to live.  However, the review of the record reveals varying diagnoses of the liver to include cirrhosis, fatty liver, and a liver with no chronic diagnosis.  (See VA Progress notes September 8, 2011 April 22, 2013, December 23, 2013 August 26, 2015).  As such, a remand is required for clarification of both the diagnoses and etiology of the Veteran's liver and gallbladder disorders and to provide the Veteran an updated examination to ascertain the severity of his service connected hepatitis C, as his last VA examination was in October 2013, almost five years ago.  


Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

2. Obtain and associate with the Veteran's claims file all outstanding VA treatment records.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of the Veteran's hepatitis C and etiology of the Veteran's gallbladder and variously diagnosed liver conditions.  Access to the Veteran's electronic VA claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner is requested to delineate all symptomatology associated with the Veteran's hepatitis C, to include any fatigue, malaise, anorexia, nausea, vomiting, arthralgia, upper quadrant pain, weight loss, hepatomegaly, or incapacitating episodes.  The examiner should also comment on the severity and duration of any associated symptom identified on examination.  Finally, the examiner should indicate whether the Veteran's hepatitis C requires continuous medication or dietary restriction.  An explanation for all medical opinions must be provided.
		
	     (a) The examiner should then provide a diagnosis regarding 
	     the Veteran's liver, and provide an explanation addressing the 
     differing diagnoses of cirrhosis, fatty liver, and a diagnosis of 
     no chronic liver conditions shown on previous biopsies and 
   imaging studies.  
  
  (b) If a current liver diagnosis other than hepatitis C is rendered, the   
  examiner should then opine as to whether it is at least as likely 
  as not that the Veteran's liver condition is caused by OR aggravated 
  by his service connected hepatitis C.

(c) The examiner should opine as to whether it is at least as likely 
as not the Veteran's gallbladder removal was caused by his service connected hepatitis C. 

(d) The examiner should opine as to whether it is at least as likely as  
not the Veteran's gallbladder removal was caused by a liver 
condition other than hepatitis C.    

4. Then, readjudicate the issue on appeal.  If the benefit 
sought on appeal is not granted in full, issue the Veteran 
and his representative a Supplemental Statement of the Case, 
and provide the Veteran an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




